DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1, Species A and Species AA in the reply filed on 02/26/2021 is acknowledged.

Claims 1, 8 and 11 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-10 and 19-20 previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 01/13/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-20 remain pending in the application for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 06/25/2018 and 10/02/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 3 is objected to because of the following informalities:  
- Claim 3 states “the electrode outputs an electrical signal”.  Should be written as “the electrode configured to output an electrical signal”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the displacement" in Line 8.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the Examiner will interpret the limitation in question as “a displacement”.
Claim 4 is also rejected due to dependency on claim 3 because claim 4 does not cure the deficiency of claim 3.

Allowable Subject Matter
Claims 1-2 and 5-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Takagi (US 20140338451) teaches a vibrating device (1a; Figure 4; [0134-0144]) comprising: a base body (10; Figure 4; [0137]) containing mobile ions ([0191]); a movable member (50; Figure 4; [0139]) overlapping the base body (10; Figure 4) in a plan view (when seen from above, the movable member 50 will overlap the base body 10; See Figures 1 and 4), the movable member (50) being configured to selectively receive a first voltage (electrical potential of the movable body 50; [0139]); 
O’Brien et al. (US 5,205,171) teaches wherein the first voltage (Column 2, Lines 40-42) has a potential (Column 2, Lines 40-42) that periodically changes based on a reference potential (AC signal creates an AC voltage; Column 2, Lines 40-42).

In claim 1, the specific limitations of “the second voltage is at a time-averaged value of the reference potential" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 2 and 5-7 would also be allowed for depending on claim 1.

Regarding claim 8, Takagi (US 20140338451) teaches a vibrating device module (1 and 1508; Figure 11) comprising: a vibrating device (1a; Figure 4; [0134-0144]) including: a base body (10; Figure 4; [0137]) containing mobile ions [0191]); a movable member (50; Figure 4; [0139]) overlapping the base body (10; Figure 4) in a plan view (when seen from above, the movable member 50 will overlap the base body 10; See Figures 1 and 4), the movable member (50) being configured to 58 selectively receive a first voltage (electrical potential of the movable body 50; [0139]); and a conductor (60; Figure 4) overlapping the movable member (50) in the plan view (when seen from above, the lid 60 overlaps the movable member 50; See Figure 1 and 4), the conductor (60) being configured to selectively receive a second voltage (electrical potential of the 

O’Brien et al. (US 5,205,171) teaches wherein the first voltage (Column 2, Lines 40-42) has a potential (Column 2, Lines 40-42) that periodically changes based on a reference potential (AC signal creates an AC voltage; Column 2, Lines 40-42).

In claim 8, the specific limitations of "the second voltage is at a time-averaged value of the reference potential" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 9-10 would also be allowed for depending on claim 8.

Regarding claim 11, Tanaka (US 20150241466) teaches a vibrating device (100; Figures 1 and 2) comprising: a base (10; Figure 1 and 2); a post (16; Figure 2; [0055]) upstanding from the base (10; [0055]); a conductive proof mass (20; Figure 1 and 2) having an anchor (40; [0056]; Figures 1 and 2) mounted to the post (Figures 1 and 2; [0056]), torsion beams (30 and 32; [0055-0057]) laterally extending from the anchor (elements 30 and 32 extend from portion 40; See Figure 1 and 2), and a movable member (20a and 20b; Figures 1 and 2) pivotally supported ([0057]) in a spaced apart relation relative to the base (10; See Figures 1 and 2) by the torsion beams (30 and 32; See Figures 1 and 2), the torsion beams (30 and 32) defining a pivot axis ([0057]) asymmetrically dividing the movable member (20a and 20b; Figures 1 and 2) into first and second longitudinally extending platforms (21,26 and 22; Figures 1 and 2); a first 

Takagi (US 20140338451) teaches the base (10; Figure 4; [0137]) containing mobile ions ([0191]); the lid (60; Figure 4) being conductive ([0138]); wherein the movable member (50; Figure 40) is configured to receive a first voltage (electrical 

O’Brien et al. (US 5,205,171) teaches wherein the first voltage (Column 2, Lines 40-42) has a potential (Column 2, Lines 40-42) that periodically changes based on a reference potential (AC signal creates an AC voltage; Column 2, Lines 40-42).

Yoshida et al. (JP 2000275272; English machine translation provided by the applicant) teaches a conductive layer (26; Figure 1C) on an opposite side of the base (12; Figure 1C) as the movable member (10b; Figure 1C; [0026] of the English machine translation).

In claim 11, the specific limitations of "the second voltage is at a time-averaged value of the reference potential" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 12-20 would also be allowed for depending on claim 11.

Claim 3 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.